In an action to recover damages for personal injuries, etc., the defendant Lindenhurst Union Free School District appeals from so much of an order of the Supreme Court, Suffolk County (Underwood, J.), dated June 3, 1997, as stayed, pending appeal, enforcement of those provisions of an order of the same court dated April 21, 1997, which compelled the plaintiffs to provide certain disclosure to it.
Ordered that the appeal is dismissed as academic, with costs (see, Fabbricatore v Lindenhurst Union Free School Dist., 259 AD2d 659 [decided herewith]). S. Miller, J. P., Florio, McGinity and Luciano, JJ., concur.